Citation Nr: 9912679	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-05 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1972 to 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  

The Board observes that in the April 1996 rating action, the 
RO denied the appellant's claim for entitlement to a 
permanent and total disability rating for pension purposes.  
In November 1996, the appellant filed a Notice of 
Disagreement (NOD), and a Statement of the Case (SOC) was 
issued in December 1996.  Also in December 1996, the 
appellant submitted his substantive appeal.  However, the 
Board notes that in a June 1997 rating action, the RO granted 
the appellant's claim for entitlement to a permanent and 
total disability rating for pension purposes.  Accordingly, 
this issue is not before the Board for appellate 
consideration.  


REMAND

The Board observes that in February 1999, a hearing was 
conducted at the RO before the undersigned Board member.  At 
that time, the appellant testified that in approximately June 
1973, while he was in the military, he underwent a 
psychiatric examination.  (T.2).  The appellant stated that 
at that time, he was told that he was "mentally insane," 
and he was subsequently discharged.  (T.4).  He indicated 
that in approximately 1975-1976, he tried to commit suicide 
and was treated at a private hospital at "Lake of the Pine 
Hospital in the Pine," apparently in Lone Star, Texas.  
(T.7).  According to the appellant, he subsequently received 
medical treatment in 1979 at the VA Medical Center (VAMC) in 
Dallas and was diagnosed with schizophrenia at that time.  
(T.5,6,7).  He noted that at present, he had been diagnosed 
with depression, and he was receiving psychiatric treatment 
on an outpatient basis from the Dallas VAMC.  (T. 4,5).  
According to the appellant, he was taking medication for his 
depression.  (T.5).  The appellant reported that his current 
"examiner" had indicated that his depression was related to 
his service experience.  (T.4,5).  According to the 
appellant, his treating physician was a Dr. K from the Dallas 
VAMC.  (T.5).  He testified that he had been receiving 
psychiatric treatment from Dr. K. for approximately the last 
two to three years.  (T.9).  

The Board notes that the evidence of record includes 
outpatient treatment records from the Dallas VAMC, from 
August 1991 to August 1995, from October 1995 to August 1996, 
and from March 1997.  However, the Board observes that, as 
stated above, in the appellant's February 1999 hearing, the 
appellant indicated that he had received psychiatric 
treatment from the Dallas VAMC as early as 1979, and that he 
was currently being treated for depression at the Dallas 
VAMC.  Moreover, the appellant testified that his current 
examiner had indicated that his depression was related to his 
service experience.  The Board notes that the evidence of 
record is negative for any outpatient treatment records from 
the Dallas VAMC before August 1991, and the record is also 
negative for any Dallas VAMC records since approximately 
August 1996.  

Inasmuch as the appellant's statements have put the VA on 
notice of the existence of additional VA treatment records, 
these records should be obtained prior to the Board's 
appellate review in this case.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992) (where the Board is on notice of 
the possible existence and relevance of certain evidence, 
remand to obtain that evidence is required); see generally 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise the 
appellant of the evidence necessary to complete his 
application for VA benefits based on service connection for 
an acquired psychiatric disorder.  In this case, the 
appellant is hereby notified that preliminary review of the 
claims file indicates that the "evidence necessary to 
complete his application" for the above-mentioned disability 
is competent medical evidence of a presently existing 
psychiatric disorder, which can be related to his period of 
active duty service.  Once the development is completed, the 
record must again be reviewed to determine whether his claim 
is ultimately well grounded.  Accordingly, the appellant is 
advised that, unless the development directed herein 
coincidentally provides evidence on the theory of entitlement 
to service connection for an acquired psychiatric disorder, 
he still remains under an obligation to provide such 
evidence.

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for any 
psychiatric disorder.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include any 
records from Dr. K., a VA physician at 
the Dallas VAMC, and any outpatient 
treatment records from the Dallas VAMC, 
from approximately 1979 to August 1991, 
and from approximately August 1996 to the 
present.  For clarity's sake, it is 
advised that the RO request that the 
Dallas VAMC provide any treatment records 
pertaining to the veteran since his 
service discharge in 1973.  If no 
additional records, beyond those already 
provided, are available, a statement to 
that effect should be secured.

2.  In light of the veteran's testimony 
concerning treatment at the private 
hospital in Lone Star, Texas, in 1975-
1976, an attempt should be made to obtain 
any records of the reported treatment, to 
include any records of emergency room 
treatment.  If additional indentifying 
information is needed, the veteran should 
be asked to provide it.  

3.  After completion of the above noted 
development, the appellant should be 
given a full opportunity to supplement 
the record if desired.  Thereafter, after 
undertaking any additional development 
deemed appropriate, to include a VA 
psychiatric evaluation if warranted, the 
RO should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this remand is to obtain additional development and to 
ensure due process of law.  The Board does not intimate any 
factual or legal conclusions as to the ultimate outcome.  The 
appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









